EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Bachand on 2/12/2022.

The application has been amended as followsIn the claims: 
 (Currently Amended)  The method of Claim 1, wherein the transport container is a closeable transport container and wherein each of the autonomous moving involving the transport container steps includes autonomously opening the transport container.

(Currently Amended)  A method for transporting an article from a first location to a second location, comprising:
receiving a reusable transportation container of a standardized size and shape for being carried within a 
placing the article in the transportation container,

placing the transportation container in the transport container of the first robot at the first location,
navigating the first robot over the outdoor transportation network from the first location to the second location,
autonomously moving the transportation container from the transport container to a recipient location at the second location,
removing the article from the transportation container to create an empty transportation container at the second location,
navigating a second robot from the fleet of robots to the second location,
autonomously moving the empty transportation container from the second location to the second robot,
navigating the second robot over the outdoor transportation network from the second location to one of the first location and a third location, and
removing the empty transportation container from the second robot at the one of the first location and the third location for later reuse.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664